Citation Nr: 1717492	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder other than morphea (localized scleroderma), to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an herbicide agent.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In a September 2015 decision, the Board determined that new and material evidence had been received to reopen the previously denied claims of entitlement to service connection for a skin disorder and a respiratory disorder, to include as due to exposure to an herbicide agent.  The Board remanded those claims to the Agency of Original Jurisdiction (AOJ) for further development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

While the matter was in remand status, in an August 2016 rating decision, the RO granted service connection for morphea (localized scleroderma) and assigned an initial noncompensable rating from August 9, 2011.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for morphea (localized scleroderma).  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, these matters are not in appellate status.  Grantham, 114 F. 3d at 1158.  Because the record evidence of a skin disorder other than morphea, the issue of entitlement to service connection for a skin disorder other than morphea remains in appellate status.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  


FINDINGS OF FACT


1.  A chronic skin disorder other than morphea (localized scleroderma) was not present during the Veteran's active service and the most probative evidence of record indicates that his current skin disorders other than morphea (localized scleroderma) are not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.

2.  A chronic respiratory disorder was not present during the Veteran's active service and the most probative evidence of record indicates that his current respiratory disorder is not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.


CONCLUSION OF LAW

1.  A skin disorder other than morphea (localized scleroderma) was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A respiratory disorder was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act (VCAA).  

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

In an August 2011 letter, the RO satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  

With respect to VA's duty to assist, VA has obtained the Veteran's service treatment and personnel records as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Efforts were made to retrieve records from the Social Security Administration (SSA).  In correspondence received in June 2016, however, the SSA reported that no medical records for the Veteran exist.  Based on the efforts undertaken by the AOJ, as well as the response received from the SSA, the Board finds that further requests for SSA records would be futile.  Neither the Veteran nor his representative has identified any additional outstanding relevant evidence, to include medical records, which could be obtained to substantiate the claim adjudicated herein.  

Pursuant to the Board's September 2015 remand directives, the Veteran was also afforded an adequate VA medical examination in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2016).  He has not challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary.  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  


Background

The Veteran served on active duty from April 1969 to April 1971.  During that period, he was stationed in Vietnam from September 1970 to April 1971.

On May 27, 1969, the Veteran's service treatment records indicate a transport of oxygen.  In a follow-up record dated May 31, 1969, from Fort Dix, New Jersey, it was noted "no complication" and "discharge for duty."  The remaining in-service treatment records are otherwise silent for any complaints, treatment, or findings relative to any respiratory disorder.  

In October 1969, the Veteran sought treatment for a furuncle (boil) on the left side of his face, and was treated with antibiotics and soaks.  The remaining in-service treatment records are otherwise silent for any complaints, treatment, or findings relative to any skin disorder.  

At his April 1971 military separation medical examination, the Veteran's skin and lungs were examined and determined to be normal.  In addition, laboratory testing conducted in connection with the separation examination, including urinalysis and serology, was negative.  A chest X-ray was also negative.  

On a report of medical history completed in connection with his April 1971 military separation medical examination, the Veteran denied having or ever having had skin diseases, asthma, and shortness of breath, pain or pressure in his chest, a chronic cough, or coughed up blood.

In a July 1999 VA medical record, the Veteran had a rash on his lower legs, with no specific diagnosis given.  During the exam, the Veteran complained of occasional wheezing, however, no specific diagnosis was noted.  In a January 2000 VA medical record, the Veteran was diagnosed with "circumscribed scleroderma morphea" on his abdomen with no cause noted for this skin condition.  

In May 2000, the Veteran submitted a claim of service connection for a skin disorder and a respiratory disorder.  The Veteran asserted that he had developed a severe skin condition and a respiratory condition as a result of his exposure to Agent Orange in Vietnam.  

A February 2001 VA examination notes that the Veteran reported that he had had a chronic pruritic area on his left anterior tibia surface for several years.  There was also a localized area of scleroderma on the right lower abdomen for an extended period of time.  The examiner noted that the Veteran had no systemic symptoms that suggested systemic involvement of scleroderma.  

The examiner found lichenified erythematous papular on the anterior tibia of the left leg and a hyper-pigmented area on the right leg above the ankle.  The morphea on the abdomen was a sclerotic plaque with a violaceus peripheral zone.  The diagnoses were localized chronic neurodermatitis of the left anterior tibia and localized scleroderma of the abdomen. 

During the February 2001 VA examination, the Veteran's wife reported that he had been wheezing for 29 years, and that he began medication due to shortness of breath around 1999.  The Veteran had been provided with an inhaler.  The Veteran reported coughs with a little mucus and occasional blood for 10 to 20 years.  The Veteran was reported to smoke a pack of cigarettes a day.  The examiner noted that there was no edema or cyanosis.  The examiner opined that the Veteran's pulmonary insufficiency was probably related to chronic obstructive pulmonary disease (COPD) and asthma.  

In a July 2001 rating decision, the RO denied service connection for both a skin and respiratory disorder, on the basis that the those conditions were not related to his active service, nor amongst the diseases presumed to be associated with exposure to herbicide agents.  Although the Veteran was notified of the RO's decision and his appellate rights in a July 2001 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

An October 11, 2007 VA medical record notes the Veteran has obstructive lung disease, and is doing quite well.  The record indicates that he has been on bronchodilator as well as mometasone.  The record also reports that the Veteran had peculiar lesions on his lower extremities.  A subsequent notation on October 30, 2007 from dermatology reports diagnoses of prurigo nodularis, dermatofibroma, morphea, and xerosis.  VA medical records from 2008 through 2011 indicate that the Veteran received treatment for the skin conditions noted above.  

In August 2011, the Veteran submitted a request to reopen his claims of service connection for a skin disorder and a respiratory disorder due to herbicide exposure.  The Veteran reiterated that he had experienced an upper respiratory infection in 1969 during service, and remained hospitalized until he recovered.  He asserted that since the time he married in October 1971, he has experienced coughing up blood and phlegm.  He then stated that he also smoked during that period of time.  The Veteran also stated that he was currently being treated for scleroderma, which he was diagnosed as having in 1991.

In a December 2011 rating decision, the RO declined to reopen the Veteran's claims of service connection for a skin disorder and a respiratory disorder due to herbicide exposure, on the basis of the lack of new and material evidence.  In May 2012, the Veteran filed a timely notice of disagreement, and stated that he had been hospitalized for over a week due to a respiratory infection during basic training at Fort Dix.  The Veteran then asserted that his current upper respiratory condition was chronic, and that the use of inhalers provided him aid.  

In a December 2012 Statement of the Case, the RO continued the denial to reopen the Veteran's claims of service connection for both a skin and a respiratory disorder, for the lack of new and material evidence.  In January 2013, the Veteran perfected an appeal via his submission of a VA Form 9.

In a January 2013 statement the Veteran submitted in support of his claim, he asserted that his skin and respiratory conditions have been continuous since his return from Vietnam.  The Veteran stated that while performing his duties as a security guard of patrolling the perimeter, he walked in areas that were sprayed with Agent Orange.  He asserted that the reason he failed to seek medical care prior to 1999, was that he was too busy working at his job.  

In a September 2015 decision, the Board reopened the Veteran's claims of service connection for a skin disorder, and a respiratory disorder due to Agent Orange exposure.  In response to the Board's remand directives, the Veteran was scheduled for a VA examination to determine the cause or etiology of his current skin and respiratory conditions.

The Veteran was afforded a VA examination in July 2016, where he reported that while in Vietnam, he had to walk in areas that were cleared of vegetation through the use of Agent Orange.  He also reported walking in areas where herbicides and other agents were being sprayed from planes.  The Veteran claimed that his current skin condition had been chronic since his return from Vietnam in 1971.  In reference to the Veteran's respiratory condition, he reported that he began using inhalers in 1999 for his shortness of breath, and has continued to use inhalers since that time.  The Veteran reported smoking for 35 years, from the age of 16 to 51.  

After examining the Veteran and reviewing the pertinent evidence of record, the examiner concluded that the Veteran had three skin disorders that were not related to service.  The examiner determined that xerosis (dry skin), prurigo, and seborrheic keratosis are not linked to exposure to Agent Orange or other herbicides.  The examiner opined that it is less likely than not that these skin conditions incurred in or was caused by his presumed exposure to Agent Orange during service.  The examiner also concluded that on a direct basis, those conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's enlistment and separation examination along with his self-assessment, does not mention a skin issue, and it is documented that the skin is normal.   

The Veteran underwent pulmonary function testing, and the examiner confirmed the diagnosis of COPD.  The examiner opined that the Veteran's COPD is more likely than not related to or a result of his smoking and less likely than not related to his presumed Agent Orange exposure.  The examiner also concluded that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner referenced medical literature from UpToDate, which explains that the most important risk factor for COPD is cigarette smoking.  The amount and duration of smoking contributes to the severity of the disease.  The examiner then noted that the Veteran smoked for about 35 years.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).

The enumerated diseases which are deemed to be associated with herbicide exposure:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Veteran seeks service connection for a skin disorder and respiratory disorder.  He contends that these disabilities are a direct result of his exposure to Agent Orange in Vietnam.  After carefully considering the Veteran's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claims.

As a preliminary matter, the Board finds that the record on appeal establishes that in October 1969, the Veteran was treated for a furuncle (boil) on the left side of his face with antibiotics and soaks.  The condition apparently resolved without residuals, as the service treatment records are otherwise silent for any complaints, treatment, or findings relative to any skin disorder and because the Veteran's skin was examined at the time of his April 1971 military separation medical examination and determined to be normal at that time.  

On May 27, 1969, the Veteran's service treatment records indicate a transport of oxygen.  The Veteran recalls being treated for an upper respiratory infection at that time.  The respiratory condition apparently resolved without residuals, as a follow-up record dated May 31, 1969, from Fort Dix, New Jersey, noted "no complication" and "discharge for duty; the remaining records are otherwise silent for any complaints, treatment, or findings relative to any respiratory disorder; and because the Veteran's lungs and respiratory system were examined at the time of his April 1971 military separation medical examination and determined to be normal at that time.  

The Board has considered the Veteran's statements to the effect that he had developed skin and respiratory symptoms in service which have continued to the present day but notes that at his April 1971 military separation medical examination, the Veteran completed a report of medical history on which he specifically denied having a skin disease or any respiratory disability, including asthma, shortness of breath, pain or pressure in his chest, a chronic cough, or coughing up blood.

In light of the conflicting evidence, the Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the remote recollections of the Veteran regarding the onset of his claimed symptoms, which were made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  Given the contemporaneous clinical evidence, the Board finds that the appellant's recent assertions that he developed chronic symptoms in service which have been present since that time are entitled to less probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  In making this determination, the Board notes that it is not relying solely on the lack of contemporaneous evidence, but rather that there was actually affirmative evidence showing that he did not have the disabilities or symptoms thereof at the time of service separation.

The contemporaneous post-service medical record on appeal is similarly negative for complaints or findings of a skin disorder or respiratory disorder for many years after the Veteran's separation from active service.  The first post-service clinical evidence of a skin condition is in 1999, approximately 28 years after service separation.  The Board notes that the July 2016 VA medical examiner considered the Veteran's reported history with respect to his skin symptoms and nonetheless concluded that his morphea (localized scleroderma), but no other current skin disability, was related to service.  

With respect to a respiratory condition, the first clinical notation of disability is in 2001, approximately 30 years after service separation.  The Board has considered the statements of the Veteran and his spouse to the effect that he had been wheezing for 29 years and had had a productive cough for 10 to 20 years.  As set forth above, however, the VA examiner considered this statement but noted that the Veteran had smoked for about 35 years and concluded that, in light of the applicable medical literature, his respiratory disability was more likely due to such smoking than to service.  

The Board has also carefully considered the Veteran's contentions that his skin and respiratory disabilities are causally related to his exposure to Agent Orange in Vietnam.  Although the Veteran served in Vietnam and is therefore legally presumed to have been exposed to Agent Orange, none of his diagnosed skin or respiratory disabilities is among the presumptive diseases associated with Agent Orange exposure.  As set forth above, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  

Although the presumptive regulations do not avail the Veteran, he may nonetheless establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, however, the most probative evidence establishes that the Veteran's current skin conditions, other than morphea (localized scleroderma), and his current respiratory disability are not causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

The Board has carefully considered the Veteran's lay statements to the effect that his claimed disabilities are causally related to Agent Orange exposure in Vietnam, but finds that such statements alone do not provide a basis upon which to grant the claims.  Such an etiological opinion is a complex medical question beyond the ken of a layman and not susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board concludes that the Veteran's lay theory does not outweigh the conclusions of the Secretary, based on multiple in-depth studies conducted by the National Academy of Sciences (NAS), that there is no evidence supporting an etiological relationship between herbicide agent exposure and nonenumerated diseases such as seborrheic keratosis, prurigo nodularis, xerosis, and COPD.  75 Fed. Reg. 81,332 (Dec. 27, 2010).  Nor does the Veteran's lay theory outweigh the specific conclusions of the July 2016 VA examiner, who examined the Veteran, considered his medical records, reported medical history, and relevant medical literature, and nonetheless concluded that the Veteran's current skin conditions (other than morphea/localized scleroderma) and his current respiratory disability, are not related to his active service or any incident therein, to include Agent Orange exposure.  The Board assigns this medical opinion great probative weight.  It was rendered by a qualified medical professional who examined the Veteran, considered his medical history, and reviewed the pertinent medical records and literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the Veteran's contentions and provided a rationale for the conclusion she reached, including reference to the pertinent medical literature.  There is no other clinical evidence of record which contradicts her medical conclusions.  

In summary, the Board finds that the most probative evidence shows that a skin disability other than morphea (to include seborrheic keratosis, prurigo nodularis, xerosis), and COPD, did not have their inception during the Veteran's active service nor are such disabilities otherwise causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  For these reasons, the preponderance of the evidence is against these claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a skin disorder other than morphea (localized scleroderma) is denied.

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


